Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 9, 2018

                                      No. 04-18-00213-CV

                                    Maria Eugenia FREEZE,
                                           Appellant

                                                 v.

                                  Erwin Florentino RAMIREZ,
                                            Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-15361
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER

       Appellant’s brief was due on July 5, 2018. See TEX. R. APP. P. 38.6(a). On the due date,
Appellant filed a first motion for a forty-five day extension of time to file her brief until August
20, 2018.
      Appellant’s motion is GRANTED. Appellant’s brief is due on August 20, 2018. Further
motions for extension of time to file Appellant’s brief are discouraged.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court